Citation Nr: 0734464	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder muscle atrophy associated with 
Hodgkin's lymphoma.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder muscle atrophy associated with 
Hodgkin's lymphoma.  

3.  Entitlement to service connection for hair loss secondary 
to radiation treatment for the service-connected Hodgkin's 
lymphoma.

4.  Entitlement to service connection for tooth loss for 
compensation purposes secondary to radiation treatment for 
the service-connected Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO). The veteran 
testified before the undersigned Acting Veterans Law Judge 
via a Video Conference hearing in June 2007.  A transcript of 
this hearing has been associated with the claims folder.

The issues of entitlement to service connection for hair 
loss, entitlement to an initial evaluation in excess of 10 
percent for right shoulder muscle atrophy associated with 
Hodgkin's lymphoma, and entitlement to an initial evaluation 
in excess of 10 percent for left shoulder muscle atrophy 
associated with Hodgkin's lymphoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The veteran has also stated that he had to retire from 
employment early because of his shoulder disabilities.  Thus, 
it appears that he is raising a claim for a total rating due 
to individual unemployability based on service-connected 
disabilities.  This issue is hereby referred to the RO for 
appropriate action.




FINDING OF FACT

The veteran's tooth loss has been related to his service-
connected Hodgkin's lymphoma and its treatment.


CONCLUSION OF LAW

Tooth loss was due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) & (b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

As the Board is granting service connection for loss of 
teeth, and remanding the remaining claims for further 
development, any error in satisfying the requirements of the 
VCAA is moot at this time.

II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2007).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Tooth loss

The veteran has asserted, through written statements and his 
oral testimony, that the radiation treatments that he had 
undergone for treatment of the service-connected Hodgkin's 
lymphoma had affected the jaw area, resulting in the loss of 
teeth.  He stated that within a year of his treatment, his 
teeth had started to decay.  He lost five teeth in the bottom 
of the jaw.  This had adversely affected his appearance and 
had made chewing difficult.  

In March 2006, the veteran's private dentist submitted a 
statement, in which it was noted that the veteran had been a 
patient for about two years.  His chief concern was to 
replace numerous missing teeth in his mandibular arch.  He 
was having trouble chewing due to the premature loss of his 
molars.  She stated that it was well-documented that 
radiation to the head and neck areas can cause serious damage 
to the saliva glands.  This can lead to xerostomia, radiation 
caries, and premature tooth loss.  The veteran himself 
practiced good oral care; therefore, it was not felt that his 
tooth loss could be related to lack of care on his part.  It 
was stated that "[the veteran] feels these dental problems 
are linked to the lasting effects of his illness caused by 
his exposure to Agent Orange, and I concur."

After a careful review of the evidence of record, it is found 
that entitlement to service connection for tooth loss as 
secondary to the radiation treatment for his service-
connected Hodgkin's lymphoma has been established.  In 
support of the claim is the opinion of the veteran's dentist 
that his tooth loss was related to the radiation treatment 
and not to any lack of oral care on the part of the veteran.  
She based her opinion on documentation that radiation to the 
head and neck areas can cause serious damage to the saliva 
glands, leading to xerostomia, radiation caries, and 
premature tooth loss.  There is no evidence of record that 
contradicts this opinion.  As a consequence, it is found that 
service connection is justified.

The Board recognizes that compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
These provisions suggest that compensation is available for 
loss of teeth only if such is due to loss of substance of 
body of maxilla or mandible.  Otherwise, a veteran may be 
entitled to service connection for dental conditions 
including treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services 
and treatment, if certain criteria are met.  38 U.S.C. § 
1712; 38 C.F.R. §§ 3.381, 17.161.

Thus, pursuant to 38 C.F.R. §§ 3.381 and 4.150, replaceable 
missing teeth would not normally be subject to service 
connection unless that loss of teeth was due to disability 
such as loss of substance of the maxilla or mandible.  
However, a note to 38 C.F.R. § 4.150 also provide further 
clarification in that it is explained that loss of teeth is 
subject to service connection only in the case of bone loss 
through trauma or disease such as osteomyelitis, and not due 
to the loss of the alveolar process as a result of 
periodontal disease.  

The circumstances of this case are unusual in that a 
competent medical opinion has found that the veteran's in-
service radiation treatment has resulted in damage to the 
salivary gland, which later caused premature tooth loss on 
his mandibular arch.  The Board believes this radiation 
treatment and resulting damage to the salivary gland is of 
the type of trauma and/or disease process contemplated by 
38 C.F.R. § 4.150, and that an award of service connection on 
a secondary basis for loss of teeth is not prohibited under 
applicable regulations.  See also 38 C.F.R. § 3.310.

In conclusion, it is found that, after reviewing all the 
evidence of record, and after resolving any reasonable doubt 
in the veteran's favor, the evidence supports an award of 
service connection for tooth loss as secondary to the 
service-connected Hodgkin's lymphoma.  


ORDER

Entitlement to service connection for tooth loss secondary to 
radiation treatment for the service-connected Hodgkin's 
lymphoma is granted, subject to the laws and regulations 
governing the award of monetary benefits.




REMAND

The veteran has contended that his bilateral shoulder muscle 
atrophy has worsened since the April 2003 VA examination.  He 
stated that he suffers from constant pain and increasing 
difficulty using his arms; in fact, he has said that he needs 
assistance putting on a shirt or coat.  Given these 
assertions, and the age of the examination (which is now over 
four years old), the Board finds that another VA examination 
would be helpful in ascertaining the current nature and 
degree of severity of his shoulder disabilities.  The veteran 
must be informed of the importance of reporting to the 
scheduled examination, and of the consequences of failing to 
so report.  See 38 C.F.R. § 3.655 (2007).

The veteran also testified before the undersigned at a Video 
conference hearing in June 2007 that he had begun to lose his 
hair at the time of the first radiation treatment performed 
in 1975.  He stated that he has lost about 20 percent of his 
hair, mostly at the back of the head.  There has been no 
regrowth since the initial loss.  He expressed his belief 
that this hair loss was directly related to the 1975 
radiation treatment.

After carefully considering the evidence of record in this 
case, the Board believes that the appellant has met the 
threshold burden required under § 3.159(c)(4).  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
"may be associated" element is a low threshold).  There is 
evidence that the veteran underwent radiation treatment in 
service, and he is competent to describe experiencing hair 
loss since that time, as this is an observable condition.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Because 
the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it must rely on an informed medical opinion in order 
to adjudicate a claim.  Thus, as per 38 C.F.R. § 3.159(c)(4), 
it appears that a VA examination for the purpose of a medical 
opinion is necessary.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
complete VA orthopedic examination in 
order to fully ascertain the current 
nature and degree of severity of the 
service-connected bilateral shoulder 
muscle atrophy.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner must indicate in the 
examination report that the claims folder 
was so reviewed.  The examiner must 
indicate whether the veteran suffers from 
moderately severe or severe disability of 
Muscle Group I.   The examiner must note 
whether there are indications on deep 
palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with the sound side; 
tests of strength and endurance of muscle 
groups involved (compared with the sound 
side) give positive evidence of marked or 
moderately severe loss.  The examiner 
should also note whether palpation shows 
loss of deep fascia or muscle substance or 
soft flabby muscles in the wound area; 
muscles swell and harden abnormally in 
contraction; tests of strength, endurance 
or coordinated movements compared to the 
uninjured side indicate severe impairment 
of function.  All indicated special 
studies deemed necessary must be 
conducted.  A complete rationale for any 
opinions expressed must be provided.  

2.  Also afford the veteran an appropriate 
VA examination to determine the nature and 
likely etiology of the veteran's hair 
loss.  The claims folder must be provided 
to the examiner for review in conjunction 
with the examination.  All studies or 
tests deemed necessary by the examiner 
should be performed.  The examiner should 
be asked to indicate whether it is at 
least as likely as not (i.e., at least a 
50 percent probability or more) that such 
disability is related to service, and 
particularly to radiation treatment for 
his service-connected Hodgkin's lymphoma.  
Any and all opinions expressed must be 
accompanied by a complete rationale.

3.  After the above-requested development 
has been completed, the veteran's claims 
for service connection and for increased 
ratings must be readjudicated.  If either 
decision remains adverse to the veteran, 
he and his representative must be provided 
an appropriate supplemental statement of 
the case, and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


